Case 2:21-cv-00302-JPH-DLP Document 10 Filed 08/17/21 Page 1 of 4 PageID #: 63




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

BRANDON MICHAEL COUNCIL,                                )
                                                        )
                               Plaintiff,               )
                                                        )
                          v.                            )        No. 2:21-cv-00302-JPH-DLP
                                                        )
MERRICK GARLAND, et al.                                 )
                                                        )
                               Defendants.              )

               ORDER SCREENING AND DISMISSING THE COMPLAINT
                   AND PROVIDING OPPORTUNITY TO AMEND

        Brandon Council, a death row inmate at USP Terre Haute, brings this lawsuit against

Attorney General Merrick Garland, former Attorney General Jeff Sessions, three Assistant United

States Attorneys, and a United States District Court Judge. For the reasons explained below,

the complaint is dismissed because the defendants are immune from liability. Mr. Council may file

an amended complaint to avoid dismissal of the action.

                                    I. SCREENING STANDARD

        Because Mr. Council is a prisoner, the Court has an obligation to screen his complaint

before directing service on the defendants. 28 U.S.C. § 1915A(a), (c). The Court must dismiss the

complaint, or any portion of the complaint, if it is frivolous or malicious, fails to state a claim for

relief, or seeks monetary relief against a defendant who is immune from such relief. 28 U.S.C.

§ 1915A(b). In determining whether the complaint states a claim, the Court applies the same

standard as when addressing a motion to dismiss under Federal Rule of Civil Procedure

12(b)(6). Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). For the complaint to survive

dismissal, it "must contain sufficient factual matter, accepted as true, to state a claim for relief that

is plausible on its face. A claim has facial plausibility when the plaintiff pleads factual content that
Case 2:21-cv-00302-JPH-DLP Document 10 Filed 08/17/21 Page 2 of 4 PageID #: 64




allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints are construed liberally

and held to a less stringent standard than formal pleadings drafted by lawyers. Perez v. Fenoglio,

792 F.3d 768, 776 (7th Cir. 2015) (internal quotation omitted).

                                     II. THE COMPLAINT

        Mr. Council was sentenced to death in the United States District Court for the District of

South Carolina. He brings this lawsuit against the sentencing judge, Hon. R. Brian Harwell; the

Assistant United States Attorneys who prosecuted him, Nathan Williams, Everett McMillan, and

Derek Shoemake; and Attorney General Merrick Garland and former Attorney General Jeff

Sessions. Mr. Council seeks damages and immediate release from federal custody.

        The complaint alleges the following. "Any form of federal or state execution is an

intentional deprivation and violation of constitutional rights and protections." Dkt. 1, p. 10.

Former Attorney General Sessions and Assistant United States Attorneys Williams, McMillan,

and Shoemake violated the Eighth Amendment when they sought the death penalty against

Mr. Council. Id. at 6-12. Judge Harwell violated the Eighth Amendment by "willingly

participat[ing] in all preliminary and dual trial judiciary proceedings" despite knowing that the

death penalty is unconstitutional. Id. at 10. The death penalty is disproportionately imposed against

African Americans, and Mr. Council's death sentence amounts to "excessive force, slavery, and

torture." Id. at 8.

        The complaint also alleges that the conditions of Mr. Council's confinement at USP Terre

Haute, specifically his prolonged placement in isolation and denial of mental health treatment, is

harmful to his mental health and amounts to cruel and unusual punishment. The complaint does

not name any defendants responsible for the prison conditions at USP Terre Haute.



                                                 2
Case 2:21-cv-00302-JPH-DLP Document 10 Filed 08/17/21 Page 3 of 4 PageID #: 65




                                        III. DISCUSSION

       The defendants are immune from liability for seeking and imposing the death penalty.

Former Attorney General Sessions and Assistant United States Attorneys Williams, McMillan,

and Shoemake have absolute prosecutorial immunity for seeking the death penalty. See Hartman

v. Moore, 547 U.S. 250, 262 (2006) (prosecutors are "absolutely immune for the decision to

prosecute"). And Judge Harwell has absolute judicial immunity for judicial acts he performed

during Mr. Council's preliminary proceedings and trials. See Dawson v. Newman, 419 F.3d 656,

660-61 (7th Cir. 2005) (If a judge errs "through inadvertence or otherwise, a party's remedy is

through the appellate process."). Accordingly, Mr. Council's claims arising from the imposition of

his death sentence are DISMISSED.

       The complaint may state Eighth Amendment conditions of confinement claims arising

from Mr. Council's placement in isolation and denial of mental health treatment at USP Terre

Haute. However, the complaint does not name any defendants, such as prison officials at USP

Terre Haute, who may be personally involved in the conditions of his confinement. Accordingly,

Mr. Council's conditions of confinement claims are also DISMISSED.

       The complaint does not allege any facts against Attorney General Garland. Thus, the claims

against him are DISMISSED for failure to state a claim upon which relief may be granted. To the

extent that Mr. Council names Attorney General Garland in his official capacity for the Justice

Department's decision to seek the death penalty during the previous administration, the Office of

the Attorney General has absolute immunity from liability as to this claim.

       Finally, the Court notes that Mr. Council may not obtain immediate release from federal

custody through this civil rights lawsuit. A civil rights lawsuit is the appropriate vehicle to seek

monetary damages and some forms of injunctive and declaratory relief, but a writ of habeas corpus



                                                 3
Case 2:21-cv-00302-JPH-DLP Document 10 Filed 08/17/21 Page 4 of 4 PageID #: 66




is the exclusive remedy to challenge the fact or duration of confinement. Nelson v. Campbell, 541

U.S. 637, 646 (2004); see also Abella v. Rubino, 63 F.3d 1063, 1066 (11th Cir. 1995) (Claims

seeking release from custody are not cognizable in a civil rights lawsuit).

                               IV. OPPORTUNITY TO AMEND

       The dismissal of the complaint will not, at this time, lead to the dismissal of the action.

Instead, Mr. Council may try to avoid dismissal by filing an amended complaint. The amended

complaint will completely replace the original and must include all defendants, factual allegations,

and claims for relief. It must also include the proper case number, 2:21-cv-00302-JPH-DLP, and

the title "Amended Complaint." If Mr. Council files an amended complaint, it will be screened

according to 28 U.S.C. § 1915A(a)-(c). Mr. Council has through September 17, 2021, to file an

amended complaint. The failure to meet this deadline will result in the dismissal of the action

without further warning or ability to show cause.

       The clerk is directed to send Mr. Council a copy of the Court's pro se complaint form with

his copy of this Order.

SO ORDERED.

Date: 8/17/2021




Distribution:

BRANDON MICHAEL COUNCIL
63961056
TERRE HAUTE - USP
TERRE HAUTE U.S. PENITENTIARY
Inmate Mail/Parcels
P.O. BOX 33
TERRE HAUTE, IN 47808



                                                 4
